[Cite as State ex rel. Feagin v. Robinson, 2018-Ohio-4098.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO EX REL. MARCO A.                                JUDGES:
FEAGIN                                                        Hon. John W. Wise, P. J.
                                                              Hon. Patricia A. Delaney, J.
        Relator                                               Hon. Craig R. Baldwin, J.

-vs-                                                          Case No. 18 CA 57

HONORABLE BRENT ROBINSON
                                                              OPINION
        Respondent




CHARACTER OF PROCEEDING:                                Civil Appeal from the Court of Common
                                                        Pleas, Case No. 2003 CR 0086H


JUDGMENT:                                               Dismissed



DATE OF JUDGMENT ENTRY:                                 October 9, 2018



APPEARANCES:

For Relator                                             For Respondent

MARCO A. FEAGIN                                         JOHN C. SNYDER
ALLEN/OAKWOOD CORR. INST.                               ASSISTANT PROSECUTOR
2338 North West Street                                  38 South Park Street
Lima, Ohio 45802                                        Mansfield, Ohio 44902
Richland County, Case No. 18 CA 57                                                       2

Wise, P. J.

      {¶1}     Relator, Marco Feagin, has filed a Petition for Writ of Mandamus requesting

this Court order Respondent “to restore portions he has shown to be absent from existing

transcript…” It appears Relator believes some testimony is missing from the transcript of

his trial. Respondent has filed a motion to dismiss to which Relator has responded.

                                            FACTS1

      {¶2}     In 2004, appellant Marco Feagin shot and killed James Williams at the

American Legion in Mansfield, Ohio. Following a jury trial, appellant was convicted of one

count of murder, with a firearm specification; one count of possession of a firearm in a

liquor permit premises; and one count of possession of a weapon under disability.

      {¶3}     The trial court sentenced appellant to fifteen years to life on the murder

count, to be served consecutive to the three year sentence on the firearm specification.

The trial court sentenced appellant to one year in prison on the charge of possession of

a weapon in a liquor permit premises, and one year in prison for the charge of possession

of a weapon under disability. Appellant filed a direct appeal in State v. Feagin, 5th Dist.

Richland No. 05CA1, 2006–Ohio–676, arguing the comment of a juror during voir dire

tainted the jury pool and the verdict was contrary to law and against the manifest weight

of the evidence. We overruled appellant's assignments of error and affirmed his

convictions.




1The facts below are taken from our opinion State v. Feagin, 5th Dist. Richland No.
16CA21, 2016-Ohio-7003, ¶¶ 1-3.
Richland County, Case No. 18 CA 57                                                         3


       {¶4}   Relator has now filed the instant petition requesting that the trial transcript

and/or record be corrected to include what he believes are missing portions of the

transcript.

                                          MANDAMUS

       {¶5}   To be entitled to a writ of mandamus, a relator must establish by clear and

convincing evidence a clear legal right to the requested relief, a clear legal duty on the

part of the respondent to grant that relief, and the lack of an adequate remedy in the

ordinary course of the law. State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-

69, 960 N.E.2d 452, ¶ 6, 13; State ex rel. Perry Twp. Bd. of Trustees v. Husted, Secy.,

2018-Ohio-3830.

       {¶6}   The Supreme Court held Appellate Rule 9 provides an adequate remedy at

law to correct an error or omission in the transcript or record. State ex rel. Hunter v.

Cuyahoga Cty. Court of Common Pleas, 88 Ohio St.3d 176, 2000-Ohio-285, 724 N.E.2d

420.

       {¶7}   Further, Relator filed a motion to correct the record which was denied by

the trial court. Relator could have appealed the trial court’s ruling which would also

provide an adequate remedy at law.
Richland County, Case No. 18 CA 57                                                      4


      {¶8}   The existence of an adequate remedy at law precludes the issuance of a

writ of mandamus. Therefore, the motion to dismiss for failure to state a claim upon which

relief may be granted is sustained. The petition is dismissed.



By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.



JWW/d 1001